Doerr and Boehm, JJ. (dissenting in part).
We agree with the majority that Supreme Court properly dismissed the Labor Law § 241 (6) cause of action. We respectfully dissent, however, from the majority’s determination that plaintiff is entitled to recover under Labor Law § 240 (1). Plaintiff’s installation of
*1004the collar on flexible duct work on the existing duct work in the warehouse building constitutes an alteration or repair of the structure, which is an enumerated activity under Labor Law § 240 (1) (see, Savigny v Marrano/ Marc Equity Corp., 221 AD2d 942; Kinsler v Lu-Four Assocs., 215 AD2d 631, 632; Carr v Perl Assocs., 201 AD2d 296, 297; Laterra v Rockville Centre Union Free School Disk, 186 AD2d 789). Plaintiffs injury did not result from the "special hazards” contemplated by the statute. Those hazards "do not encompass any and all perils that may be connected in some tangential way with the effects of gravity” but, rather, "are limited to such specific gravity-related accidents as falling from a height or being struck by a falling object that was improperly hoisted or inadequately secured” (Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501; see, Rocovich v Consolidated Edison Co., 78 NY2d 509, 514). Plaintiffs injuries were not the result of a fall from a height; rather, plaintiff fell and landed on the same elevated work surface. As the Court of Appeals recently pointed out, "not every hazard or danger encountered in a construction zone falls within the scope of Labor Law § 240 (1) as to render the owner or contractor liable for an injured worker’s damages [citation omitted]” (Misseritti v Mark IV Constr. Co., 86 NY2d 487, 490, rearg denied 87 NY2d 969). Thus, in Fragoman v Pyramid Cos., Dev. & Mgt. (213 AD2d 984 [affd without opn]), we affirmed Supreme Court’s determination that Labor Law § 240 (1) is not applicable where plaintiff falls from a standing position to a sitting position. In that case, plaintiff was engaged in the construction of the floor of a mall that was 20 feet above a parking garage. Plaintiff was standing on precast concrete panels and straddling rebar rods. The panel on which plaintiff was standing gave way, and he fell three feet to a sitting position on a steel rod, landing on his groin; that is what occurred in this case (see also, Mitchell v County of Jefferson, 226 AD2d 1109; DePuy v Sibley, Lindsay & Curr Co., 225 AD2d 1069; Duell v Eastman Kodak Co., 224 AD2d 997; Bonaparte v Niagara Mohawk Power Corp., 188 AD2d 853, appeal dismissed 81 NY2d 1067). We would therefore modify the order by denying that part of plaintiff’s motion for partial summary judgment on the Labor Law § 240 (1) cause of action. (Appeals from Order of Supreme Court, Niagara County, Rath, Jr., J.—Summary Judgment.) Present—Pine, J. P., Fallon, Doerr, Davis and Boehm, JJ.